ORDER
PER CURIAM.
Eva Joyce Bates (Employee) appeals from the Final Award Denying Compensation (Final Award) entered in favor of the Second Injury Fund (Fund) by the Industrial and Labor Relations Commission (Commission) in this worker’s compensation proceeding.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The Commission’s Final Award is supported by competent and substantial evidence on the whole record. An extended opinion would have no precedential value. We affirm the Final Award pursuant to Rule 84.16(b).